DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites limitations drawn to a “blocking element”, to which upon a review of the Specifications filed 09/15/2020, the Examiner was left unclear and unable to locate any language in the disclosure that would shed light upon what exactly the Applicant intends such a “blocking element” to be. For examination purposes it will be interpreted as the blocking element to be any element capable of blocking air.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “blocking element” in claim 8. There exists no language in the disclosure to shed light upon what exactly such a “blocking element” is supposed to be.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vernier et al (US 2002/0151269), hereinafter referred to as Vernier, in view of Sipp et al (US 2,239,508), hereinafter referred to as Sipp.

Regarding claim 1, Vernier (US 2002/0151269) shows an air conditioning diffuser assembly comprising: an air intake member (see Annotated Figure 1) mounted on an elongate upper member (see Annotated Figure 1) formed with an opening (see Annotated Figure 1) to let air pass through from said air intake member (Fig. 30); a corner panel (see Annotated Figure 1) which extends at a non-zero angle from said elongate upper member (Fig. 30); a first corner mounting panel (see Annotated Figure 1) that extends at a non-zero angle from said corner panel (Fig. 30); a second corner mounting panel (see Annotated Figure 1) that extends at a non-zero angle from said elongate upper member (Fig. 30), wherein ends of said first and second corner mounting panels are separated by an elongate gap (see Annotated Figure 1).
However, Vernier lacks showing a diffuser mounted inside said air conditioning diffuser assembly, wherein a bottom edge of said diffuser is mounted at a juncture between said corner panel and said first corner mounting panel and a top edge of said diffuser is mounted at a juncture between said elongate upper member and said second corner mounting panel.
Sipp (US 2,239,508), a ventilation system with a diffuser, is in the same field of endeavor as Vernier which is a ventilation system with a diffuser.
 Sipp teaches a diffuser (28, Fig. 3/4) mounted inside said air conditioning diffuser assembly (Fig. 3), wherein a bottom edge of said diffuser is mounted at a juncture between said corner panel and said first corner mounting panel (see Annotated Figure 2) and a top edge of said diffuser is mounted at a juncture between said elongate upper member and said second corner mounting panel (see Annotated Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Sipp to provide a diffuser mounted inside said air conditioning diffuser assembly, wherein a bottom edge of said diffuser is mounted at a juncture between said corner panel and said first corner mounting panel and a top edge of said diffuser is mounted at a juncture between said elongate upper member and said second corner mounting panel, which would provide a diffuser to distribute a predetermined quantity of ventilating air into an enclosure without drafts and which will operate so to distribute uniform air to manage temperature and humidity (Col. 1, Lines 30-35).


    PNG
    media_image1.png
    569
    883
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    701
    1053
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 2, Vernier shows wherein said corner panel is perpendicular to said elongate upper member (see Annotated Figure 1).  

Regarding claim 3, Vernier shows wherein said second corner mounting panel is parallel to said corner panel (see Annotated Figure 1).  

Regarding claim 4, Vernier shows wherein each of said first and second corner mounting panels comprises an elongate rim (see Annotated Figure 1).  

Regarding claim 5, Vernier shows elements of the claimed invention as stated above in claim 1 including the corner panel with a width and the elongate upper member with a width.
However, Vernier lacks showing wherein widths of said corner panel and said elongate upper member are equal.  
Sipp teaches wherein widths of said corner panel and said elongate upper member are equal (see Annotated Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Sipp to provide wherein widths of said corner panel and said elongate upper member are equal, which would provide a diffuser to distribute a predetermined quantity of ventilating air into an enclosure without drafts and which will operate so to distribute uniform air to manage temperature and humidity (Col. 1, Lines 30-35).

Regarding claim 6, Vernier shows wherein widths of said corner panel and said elongate upper member are not equal (see Annotated Figure 1).  

Regarding claim 7, Vernier shows elements of the claimed invention as stated above in claim 7 except wherein said diffuser is formed with multiple apertures.  
Sipp teaches wherein said diffuser (28, Fig. 4) is formed with multiple apertures (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Sipp to provide wherein said diffuser is formed with multiple apertures, which would provide a diffuser to distribute a predetermined quantity of ventilating air into an enclosure without drafts and which will operate so to distribute uniform air to manage temperature and humidity (Col. 1, Lines 30-35).

Regarding claim 8, Vernier shows elements of the claimed invention as stated above in claim 1 including the said opening.
However, Vernier lacks showing wherein a blocking element is placed on said diffuser and aligned with said opening.  
Sipp teaches wherein a blocking element (27, Fig. 3/4) is placed on said diffuser (28, Fig. 3/5 – the blocking element 27 is placed on the diffuser 20, via at least element 29) and aligned with said opening (Fig. 3/4 – the area of the blocking element 27 comprises of the opening for the air to pass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Sipp to provide wherein a blocking element is placed on said diffuser and aligned with said opening, which would provide a diffuser to distribute a predetermined quantity of ventilating air into an enclosure without drafts and which will operate so to distribute uniform air to manage temperature and humidity (Col. 1, Lines 30-35).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vernier et al (US 2002/0151269), hereinafter referred to as Vernier, in view of Sipp et al (US 2,239,508), hereinafter referred to as Sipp, in further view of Mouratidis (US 2017/0276397).

Regarding claim 9, the combination of Vernier & Sipp shows elements of the claimed invention as stated above in claim 1 including at least one inner surface of said air conditioning diffuser assembly (Fig. 30).
However, the combination of Vernier & Sipp lacks showing wherein one or more acoustic-damping sheets is placed on at least one inner surface of said air conditioning diffuser assembly.
Mouratidis (US 2017/0276397), a component in an HVAC system is in the same field of endeavor as Vernier which is a component in an HVAC system.
Mouratidis teaches wherein one or more acoustic-damping sheets (150, Fig. 4) is placed on at least one inner surface (Fig. 4) of said air conditioning diffuser assembly (10, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vernier & Sipp to incorporate the teachings of Mouratidis to provide wherein one or more acoustic-damping sheets is placed on at least one inner surface of said air conditioning diffuser assembly, which would provide a baffle type silencer to improve the attenuation of the silencer in applications where a liner protection is required (¶0009).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762